Name: Commission Regulation (EEC) No 3246/92 of 6 November 1992 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/8 Official Journal of the European Communities 10. 11 . 92 COMMISSION REGULATION (EEC) No 3246/92 of 6 November 1992 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 6 724 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 f5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108. 10. 11 . 92 Official Journal of the European Communities No L 324/9 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): see Annex II 2. Programme : 1992 3. Recipient ^): Euronaid, PO Box 79, NL-2340 AB Oegstgeest, Nederland ; (tel . (31-71)1591 56/59 ; telefax 15 52 01 ; telex 30223 NL CEMEC) 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) 0 : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.1 (e)) 8 . Total quantity : 3 900 (6 724 tonnes of cereals) 9 . Number of lots : four (Lot A : 1 464 tonnes ; Lot B : 852 tonnes ; Lot C : 116 tonnes ; Lot D : 468 tonnes) see Annex II 10. Packaging and marking (6) (^ (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2 (f) or II.B.2(g) and II.B.3) Sacks : 25 kg markings in Spanish (A + B) French (C2 + C3 + C8 + D), English (Cl + C4 to C7) supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment : 21 . 12 1992  17. 1 . 1993 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 24. 11 . 1992, at 12 noon (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 12. 1992, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 4  24. 1 . 1 993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 15. 12. 1 992, at 1 2 noon (Brussels time) (b) period for making the goods available at the port of shipment : 11  31 . 1 . 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B ; telefax : (32-2)296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 23. 11 . 1992, fixed by Commission Regulation (EEC) No 3161 /92 (OJ No L 317, 31 . 10 . 1992, p. 10) No L 324/10 Official Journal of the European Communities 10 . 11 . 92 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (") The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 0 Lots B and C : Shipment to take place in containers of 20 ft ; conditions FCL/FCL Shippers-count ­ load and stowage (els). Lot D : Shipment to take place in containers of 40 ft ; conditions FCL/FCL Shippers-count ­ load and stowage (els). The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (') See amendment to OJ No C 114 published in OJ No C 272, 21 , 10. 1992, p. 6 . 10 . 11 . 92 Official Journal of the European Communities No L 324/11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Inscriptions complÃ ©mentaires Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 1 464 1 464 1 1 1 0/92 Nicaragua / OXFAM B / 920808 / Managua via Corinto B 852 Bl : 228 1044/92 Ecuador / Caritas espaÃ ±ola / 926002 / Quito vÃ ­a Guayaquil B2 : 420 1045/92 PerÃ º / Caritas N / 920333 / Ayacucho vÃ ­a Callao B3 : 132 1046/92 PerÃ º / Caritas N / 920334 / Ayacucho vÃ ­a Matarani B4 : 12 1047/92 PerÃ º / Caritas Denmark / 925801 / Lima vÃ ­a Callao B5 : 24 1048/92 PerÃ º / Cantas Denmark / 925804 / Lima vÃ ­a Callao B6 : 24 1049/92 PerÃ º / Caritas Denmark / 925811 / Lima vÃ ­a Callao B7 : 12 1050/92 PerÃ º / Caritas Denmark / 925816 / Lima vÃ ­a Callao C 1 116 Cl : 108 1051 /92 Malawi / Caritas I / 920617 / Lilongwe via Beira Ã  C2 : 48 1052/92 Burundi / Caritas B / 920215 / Bujumbura via Mombasa C3 : 816 1053/92 Rwanda / Caritas B / 920259 / Kigali via Mombasa C4 : 36 1054/92 Uganda / DKW / 922302 / Kampala via Mombasa C5 : 12 1055/92 Uganda / DKW / 922323 / Soroti via Mombasa C6 : 24 1056/92 Tanzania / DKW / 922310 / Kigoma via Dar-es-Salaam C7 : 36 1038/92 Malawi / Caritas I / 920628 / Lilongwe via Beira C8 : 36 1112/92 Madagascar / AATM / 921726 / Toliary via Toamasina D 468 468 1111 /92 Haiti / Caritas N / 920317 / Port au Prince